Citation Nr: 0903424	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  04-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to September 
1967.  He was awarded the Combat Infantryman Badge (CIB) and 
the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The Board notes that during the appeal process the 
veteran's claims folder was thereafter transferred to his 
local RO in Cleveland, Ohio.

This matter was previously before the Board in May 2007 and 
was remanded for further development.  After completing the 
requested development to the extent possible, a September 
2008 Supplemental Statement of the Case denied the claim, 
which was then returned to the Board for further appellate 
consideration.  


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran has a current right ear 
hearing loss disability for VA purposes.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in, or 
aggravated by, active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA issued VCAA notice letters to the 
veteran dated in October 2003, July 2007, and July 2008.  
These letters, in particular the July 2008 letter, informed 
the veteran of what evidence was required to substantiate his 
claim for service connection and of his and VA's respective 
duties for obtaining evidence.  The July 2007 and July 2008 
letters also informed the veteran as to the law pertaining to 
the assignment of a disability rating and effective date as 
the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran in September 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
timing defect may be cured by the issuance of fully compliant 
notification followed by a re-adjudication of the claim).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The 
veteran has affirmatively indicated that he has no other 
information or evidence to give to VA to substantiate his 
claim.  See VCAA Notice Responses, dated in July 2007 and in 
August 2008.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
The Board also notes that the veteran was afforded a VA 
audiologic examination and sufficient competent medical 
evidence is of record to make a decision on this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In May 2007, the Board remanded this claim so the veteran 
could be provided with additional VCAA notice.  VA sent the 
veteran VCAA notice letters dated in July 2007 and July 2008, 
which provided the veteran with appropriate and complete VCAA 
notice.  As such, the Board finds that the there has been 
substantial compliance with its May 2007 remand and will 
proceed to adjudicate the appeal.  See Dyment v. West, 13 
Vet. App. 141 (1999) (noting that a remand is not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R.  
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran contends that service connection is warranted for 
right ear hearing loss.  The Board notes that veteran 
originally contended service connection was warranted for 
bilateral hearing loss due to combat noise exposure.  During 
the appeal process, the May 2007 Board decision granted 
service connection for hearing loss in the left ear.  The 
Board's May 2007 decision was later implemented by a rating 
decision, dated in June 2007, that assigned a noncompensable 
rating for left ear hearing loss, effective April 30, 2003, 
date of receipt of claim.

In this case, service treatment records show normal hearing 
in the right ear upon clinical examination prior to service, 
in February 1965.  The report of the veteran's clinical 
separation examination, dated in August 1967, reflects that 
upon whispered voice testing, the veteran scored 15/15 in the 
right ear.  The report of the August 1967 clinical separation 
examination also contains audiometer results.  The veteran's 
puretone thresholds were 30, 25, 25, and 20 decibels (after 
conversion to International Standards Organization (ISO) 
units from presumed American Standards Associates (ASA) 
units) at 500, 1000, 2000, and 4000 Hertz, respectively.  The 
Board observes that this audiogram showed some degree of 
right ear hearing loss at the 500, 1000, and 2000 Hertz 
levels as defined by Hensley v. Brown, 5 Vet. App. 155  
(1993) (defining the threshold for normal hearing as from 0 
to 20 decibels, and higher threshold levels indicate some 
degree of hearing loss).  However, it is noted that this 
audiologic evaluation did not demonstrate a right ear hearing 
loss "disability" for VA compensation purposes, per 38 C.F.R. 
§ 3.385.  


The Board notes that, although a right ear hearing loss 
disability for VA compensation purposes was not demonstrated 
in service, the veteran can establish service connection on 
the basis of post-service evidence of a nexus between current 
hearing loss disability and service.  38 C.F.R. § 3.303(d); 
see also Hensley, 5 Vet. App. at 158.  Also, under 38 
U.S.C.A. § 1154 (West 2002), VA is required to consider the 
veteran's contentions in conjunction with the circumstances 
of his service.  

The veteran's DD Form 214 reveals that he had a military 
occupational specialty (MOS) of infantry radio mechanic.  
Therefore, exposure to acoustic trauma is conceded, as such 
is consistent with the circumstances of his service.  38 
U.S.C.A.  
§ 1154(a) (West 2002).  The Board also notes that the 
veteran's DD Form 214 reflects that he received the CIB and 
the Purple Hear Medal.  Additionally, in light of the 
veteran's contentions that his exposure to acoustic trauma 
occurred in conjunction with combat action (as evidenced by 
receipt of the CIB and Purple Heart Medal) while serving in 
Vietnam combined with his MOS, the Board finds that the 
veteran's lay statements also indicate in-service incurrence 
of acoustic trauma.  38 U.S.C.A. § 1154(b) (West 2002) 
(noting that for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with service 
circumstances and conditions).

The veteran underwent VA audiologic examination in November 
2003 and the resulting report shows the examiner reviewed the 
veteran's claims file and noted the veteran's exposure in 
service to weapons fire and explosions.  The examination 
report specifically referred to the veteran's military 
exposure to noise associated with mortars, artillery, and 
grenades.  It was also noted that the veteran reported a 20-
year history of intermittent occupational noise exposure as a 
mechanic for the U.S. Postal Service after his military 
service.  Additionally, the veteran reported recreational 
noise exposure via hunting (without using hearing protection) 
with a firearm once per year for the last 3-4 years.  The 
reported audiometric findings and speech recognition scores 
using the Maryland CNC test from the November 2003 VA 
examination did not reveal a right ear hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Indeed, 
the VA audiologist noted "[n]o hearing disability was 
present in the right ear."  It was also noted that word 
recognition was excellent in the right ear.  The record does 
not contain any other competent medical evidence 
demonstrating a current right ear hearing loss disability for 
VA purposes.

The Board notes that a demonstration by competent medical 
evidence of a current right ear hearing loss disability is 
requisite for service connection and there can be no valid 
claim for service connection in the absence of proof of a 
present disability.  See Brammer v. Derwinski, 3 Vet.  App. 
223, 225 (1992).  In this regard, the Board notes that the 
United States Court of Appeals for the Federal Circuit has 
also held that a present disability resulting from disease or 
injury in service is required to establish entitlement to 
service connection.  See Degmetich v. Brown, 104 F. 3d 1328, 
1332-33 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 
Vet. App. 319, 321 (2007) (finding that the requirement of 
having a current disability is met "when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim").  As there is 
no proof of a current right ear hearing loss disability for 
VA compensation purposes when this claim was filed or during 
the pendency thereof, the Board finds that service connection 
for such is not warranted.  See Report of November 2003 VA 
audiologic examination; see also 38 C.F.R. § 3.385.

The Board acknowledges that the veteran has expressed a 
belief, including in his April 2004 Notice of Disagreement, 
that he has hearing loss that is causally related to active 
service, and that such right ear hearing loss should be 
service-connected.  Again, the Board finds the veteran's 
statements competent and credible regarding his exposure to 
noise trauma in service.  In this regard, the Board notes 
that the veteran and other persons can attest to factual 
matters of which they had first-hand knowledge, e.g., 
experiencing loud noises in service and witnessing events.  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran has not been shown to possess the 
requisite skills necessary to be capable of making medical 
conclusions.  Thus, his statements regarding the etiology of 
his right ear hearing loss do not constitute competent 
medical evidence and lack probative value.  Espiritu, 2 Vet. 
App. at 494-95.

In sum, the Board concludes that the evidence of record is 
sufficient to establish that the veteran was exposed to noise 
trauma in service, but the competent medical evidence of 
record fails to establish the presence of a current right ear 
hearing loss disability for VA purposes.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 
C.F.R. § 3.102 (2008), but does not find that the evidence is 
of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for right 
ear hearing loss.  


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


